Citation Nr: 0122326	
Decision Date: 09/11/01    Archive Date: 09/19/01

DOCKET NO.  99-01 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
injury, left arm and hand.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right knee 
disability.

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for ear fungus.

5.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for groin fungus.

6.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to January 
1946.  This appeal arises from a December 1997 rating 
decision of the Department of Veterans Affairs (VA), St. 
Petersburg, Florida, regional office (RO).  

The issues of entitlement to service connection for tinnitus 
and residuals of injury, left arm and hand, will be addressed 
in the remand portion of this document.


FINDINGS OF FACT

1.  The Board, by a final decision dated in January 1951, 
denied the veteran's claims for service connection for 
hearing loss, right knee disorder, and fungus infections of 
the groin and ears; the basis for the Board's decision was 
that the evidence did not show the presence of hearing loss 
or fungus infection of the ears or groin during service, and 
the complaints of right knee pain during service did not 
result in organic pathology subsequent to service.

2.  The evidence added to the record since the Board's 
decision of January 1951 is either cumulative in nature or 
not material in that it does not demonstrate that the veteran 
has chronic right knee pathology attributable to his 
inservice complaints or that hearing loss and fungus or the 
ears or groin, all of which were noted several years 
following his separation from service, were present during or 
attributable to his period of service.


CONCLUSIONS OF LAW

The Board's January 1951 decision is final; new and material 
evidence has not been submitted, and the veteran's claims for 
service connection for a right knee disability, ear fungus, 
groin fungus, and hearing loss have not been reopened.  
38 U.S.C.A. §§ 1110, 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA may be obligated under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. § 5103 (West Supp. 2001)) 
to make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The Board 
finds that that obligation was fulfilled in this case.  
Relevant private and VA records have been obtained.  The RO 
has furnished the veteran the law and regulations regarding 
what constitutes new and material evidence and he has been 
advised as to the basis upon which the claim was previously 
denied, or the specific matter under consideration.

In light of the VCAA, the Secretary of VA (Secretary) 
recently amended 38 C.F.R. § 3.156(a) (effective on August 
29, 2001) for the purpose redefining what constitutes new and 
material evidence in order to reopen a final decision.  See 
66 Fed. Reg. 45,628 (2001).  These changes are prospective, 
however, and only apply to claims filed on or after August 
29, 2001.  Therefore, these changes do not apply to the 
present case.

The Board, by a decision dated in January 1951, denied the 
veteran's claims for service connection for hearing loss, 
right knee disorder, and fungus infections of the groin and 
ears.  The basis for the Board's decision was that the 
evidence did not show the presence of hearing loss or fungus 
infection of the ears or groin during service, and the 
complaints of right knee pain during service did not result 
in organic pathology subsequent to service.  The Board's 
decision is final, and may be reopened only by submission of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
See Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998). 

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).  

At the time of the January 1951 Board decision, the evidence 
showed that the veteran was seen with synovitis of the right 
knee in July 1943, and external otitis in February 1945.  
Shortly before separation from service in January 1946, the 
veteran reported right knee pain.  Examination showed no 
swelling, instability, or increase in local temperature, and 
full range of motion.  X-ray of the right knee was negative, 
and the examiner found no definite orthopedic incapacitation.  
Skin and hearing were noted as normal on the separation 
examination in January 1946.  An examination report dated in 
December 1948 diagnosed internal derangement, right knee, 
residuals of injury received in service in 1944, and 
otomycosis, chronic, moderately severe, bilateral, contracted 
in the South Pacific in 1944.  An August 1949 physician's 
statement noted that the veteran had a chronic, recurring 
fungus infection of the groin; the veteran had reported that 
he developed this rash during service in the Pacific Zone in 
1944.  An August 1949 examination report noted:

My impression of this particular case is 
that he probably had a moderate tear in 
the semilunar cartilage of the external 
aspect of the right knee.  X-rays were 
made and reported to be normal as 
compared with bony structure of the good 
non-effected left knee.  My personal 
opinion is that there is not sufficient 
findings to warrant disability of that 
particular knee.  

An audiologic examination in September 1949 found hearing 
loss, bone conduction, moderate.  On examination, the 
external auditory canals appeared normal, and the veteran 
reported no history of purulent discharge from the ears.  

A February 1950 medical statement included the following 
diagnoses:  derangement, internal, right knee, symptomatic, 
residuals of injury received in service in 1944; otomycosis, 
chronic, moderately severe, bilateral, contracted in service 
in 1945; tinea cruris, contracted in service in 1945.  Lay 
statements attested to the veteran injuring his leg in 
service and being bothered with knee problems as well as ear 
and groin trouble since 1946.  In testimony at a hearing 
before the Board in October 1950, the veteran reported 
chronic problems with his right knee and fungus infections of 
the ears and groin, all beginning during his period of 
service.

The Board concluded that the evidence did not establish the 
presence of hearing loss or fungus infection of the ears or 
groin during service, and the complaints of right knee pain 
during service did not result in organic pathology subsequent 
to service.

Relevant, non-duplicative evidence received since January 
1951 includes a physical examination report dated in March 
1991 that does not contain any findings with respect to the 
veteran's right knee, hearing loss, or fungus of the groin 
and ears.  A VA treatment record dated in April 1992 noted 
complaints of right knee pain "since WWII."  No objective 
findings with respect to the right knee were noted.

Thus, the medical evidence added to the record since January 
1951 provides no objective basis to demonstrate the presence 
of hearing loss or fungus infection of the ears or groin 
during service.  Nor does it demonstrate that the complaints 
of right knee pain during service resulted in organic 
pathology subsequent to service.  As such it does not 
constitute new and material evidence.  

The veteran has also submitted his own written statements to 
the effect that his claimed disabilities began during his 
period of service.  These statements are essentially 
cumulative of evidence of record in January 1951, 
particularly the hearing testimony before the Board in 
October 1950, and therefore not new and material.  A 
statement received from the veteran's wife in November 1997 
attested to the veteran's complaints regarding hearing loss 
and right knee complaints since 1966.  Her observations of 
complaints in 1966 do not indicate a causal link between such 
complaints and military service, do not bear on the specific 
matter under consideration and are thus not material.

While the veteran has submitted various items of evidence 
since the January 1951 Board decision, not every piece of 
evidence, even if relevant and probative, will justify the 
reopening of a case based on new and material evidence.  The 
evidence submitted must be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Such evidence has not been submitted in this case; the 
evidence added to the record since January 1951 simply does 
not demonstrate the presence of hearing loss or fungus 
infection of the ears or groin during service, or that the 
complaints of right knee pain during service resulted in 
organic pathology subsequent to service.


ORDER

New and material evidence not having been submitted to reopen 
the claims for service connection for a right knee 
disability, ear fungus, groin fungus, and hearing loss, those 
benefits are denied.




REMAND

As discussed earlier, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Implementing regulations were promulgated on August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107 (West Supp. 2001)).  In addition, 
because the VA regional office (RO) has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

There is no objective medical evidence of record showing the 
presence of the claimed disabilities during service, and on 
the veteran's audiologic examination in August 1949, the 
examiner noted "no history of tinnitus or vertigo." 

However, his representative has pointed out that the veteran 
received the Combat Infantry Badge, and that his claimed 
disabilities could be consistent with combat service.  
Pursuant to the VCAA requirements and the representative's 
contentions, additional development should be conducted.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630, et seq.) (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)). 

Accordingly, this case is REMANDED for the following:

1.  The veteran should be contacted and 
asked to provide whatever evidence he can 
relating to any treatment for tinnitus or 
a left hand/arm injury from the time of 
his separation from service until the 
present, including names of physicians 
and clinics and hospitals where he 
received treatment.  Any source of 
objective verification of the claimed 
arm/hand injury during service, such as 
from former service comrades, should also 
be sought from the veteran.

2.  Following the above, and if deemed 
necessary in light of any additional 
evidence received, the RO should schedule 
the veteran for examination by a VA 
physician to determine the nature and 
probable etiology of any left arm/hand 
injury residuals, and tinnitus.  His 
claims folder, specifically the service 
medical records and any additional 
medical evidence obtained, must be 
reviewed by the examiner in conjunction 
with the examination.  Any necessary 
tests should be conducted.  The examiner 
should express an opinion whether it is 
likely, unlikely, or at least as likely 
as not, that any current pathology is 
consistent with the veteran's reported 
history of inservice arm/hand injury and 
noise exposure.  The examiner must 
include complete rationale for any 
conclusions.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) and the implementing regulations 
are fully complied with and satisfied.

If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



